                                                                           FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                           JUN 0 6 2019
                           HELENA DIVISION                                 Clerk , U.S Courts
                                                                           District Of Montana
                                                                            Missoula Division



 UNITED STATES OF AMERICA,                          CR 07-29-H-DWM- 5

                     Plaintiff,
                                                            ORDER
        vs.

 ANTHONY NORMAN SMITH,

                     Defendant.


      Defendant Anthony Norman Smith's Motion for Early Termination of

Supervised Release is now before the Court. (Doc. 196.) Having considered the

factors in 18 U.S.C. § 3553(a), the conduct of Defendant, and Defendant' s

arguments, the Court is satisfied that early termination is warranted by "the

interest of justice." 18 U.S.C. § 3583(e)(l).

      Accordingly, IT IS ORDERED that Defendant's motion (Doc. 196) is

GRANTED. As of the date of this Order, Defendant's supervision is terminated.

      Dated this 0 - ay of June, 2019.
